DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
STATUS OF CLAIMS
Claims 1–4 and 7–13 are pending in this application.
Claims 1, 10, 12 and 13 are amended.  
Claims 5 and 6 are cancelled. 
 RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on January 24, 2022.
In view of amendments filed on January 24, 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed on January 24, 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
Applicant’s Reply (January 24, 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments. Further Applicant’s Nishikawa (2011/0170893)’ as explained in the body of rejection below.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 8 and 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0079714 A1 “Kawanishi” in view of US Patent Application Publication 2011/0170893 A1 “Nishikawa”.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0079714 A1 “Kawanishi” in view of US Patent Application Publication 2011/0170893 A1 “Nishikawa” as applied to claim 8 above, and further in view of US Patent Application Publication 2019/0356807 A1 “Takahashi”. 
With respect to claim 1, Kawanishi discloses a printing apparatus (Fig. 1 – element 111 image forming apparatus) configured to execute a print job (Para [0032]; wherein The image forming apparatus 111 performs the print job received from the information processing terminal 101 and prints print data included in the print job), the printing apparatus comprising: 
one or more memories (Fig. 3 – RAM 302); and 
one or more processors that execute the set of instructions to (¶ [0034]; wherein a RAM 302 temporarily stores programs, such as an OS (Operation System), system software, and application software, loaded for the CPU 301 to execute and various kinds of data. That is, the RAM 302 is a memory for providing a work area to the CPU 301 and temporarily storing data. A ROM 311 is a memory for storing an activation program and the like of the image forming apparatus 111): 
receive a schedule of a print job (¶ [0046 and 0071]; Fig. 16 – wherein The reserved print job data management unit 704 manages print job data for which reserved printing is set as the output method 603 (that is, reserved print job) of the print job data managed by the print job data management unit 702 […] wherein at step S1601, the print job data reception unit 701 receives a reserved print job from the information processing terminal 101 via the network I/F 306); and 
store the received scheduled print job in a storage device (¶ [0034]; wherein an auxiliary storage device 303 is a storage device that stores programs, such as an OS, system software, and application software, and various kinds of data, and is, for example, a hard disk, a CD-ROM, and so on. There is a case where the auxiliary storage device 303 is used in place of the RAM 302), and 
wherein the stored scheduled print job is executed at the job execution time designated for the stored scheduled print job (¶ [0090–0092]; wherein the reserved print job held in the image forming apparatus 111 is performed in the case where the current time reaches the start time specified by a user (that is, reserved time) and the reserved print job data is printed. Here, processing in which the image forming apparatus 111 performs a reserved print job held in the image forming apparatus 111 and prints reserved print job data is explained […] In the printing processing of reserved print job data, the reserved print job data management unit 704 refers to the held print job list 1700 in FIG. 17 by periodic processing and prints reserved print job data whose reserved time has been reached. Alternatively, the aspect may be one in which the reserved print job data management unit 704 voluntarily prints reserved print job data in an interlocking manner with the timer 313 in the case where the reserved time is reached. The number of pages management table 1300 is in the state shown in FIG. 13B); 
the received scheduled print job is stored in the storage device (¶ [0077]; wherein the print job data management unit 702 saves the received reserved print job data and terminates the processing (that is, holds the reserved print job). In more detail, the print job data management unit 702 saves the reserved print job data in the auxiliary storage device 303 and adds the output method to a held print job list shown in FIG. 17, to be described later, as "reserved printing") in a manner such that the received scheduled print job is to be executed at the job execution time designated for the received scheduled print job (¶ [0090–0092]; wherein the reserved print job held in the image forming apparatus 111 is performed in the case where the current time reaches the start time specified by a user (that is, reserved time) and the reserved print job data is printed. Here, processing in which the image forming apparatus 111 performs a reserved print job held in the image forming apparatus 111 and prints reserved print job data is explained).
However, Kawanishi fails to explicitly disclose set a print-permitted period of a scheduled print job for which a job execution time is designated; and execute the scheduled print job, in a case where a job execution time designated for the received scheduled print job is within the set print-permitted period.
Nishikawa, working in the same field of endeavor, recognizes this problem and teaches set a print-permitted period of a scheduled print job for which a job execution time is designated (¶ [0038]; Fig. 5A and Fig. 5B – wherein the suspension time limit is set via the operation key 8 and display panel 9. FIG. 5B is a view showing an example of a displayed setting screen. The suspension time limit is set commonly to all pending jobs and can be selected from 1 hour, 3 hours, 12 hours, 24 hours, 48 hours, and indefinite period of time); and execute the scheduled print job, in a case where a job (¶ [0038 an 0039]; wherein in step S412, a warning screen as shown in FIG. 5C is displayed on the host computer 2. The screen shown in FIG. 5C warns the user that a pending job will be deleted five minutes (that is, the suspension time limit) later. In step S413, it is determined whether the suspension time has reached the suspension time limit. If YES is determined in step S413, the pending job is deleted in step S414, and the processing shown in FIG. 4B ends. When the user takes an appropriate measure, such as exchange of the set sheets with those designated in the pending job, before the suspension time reaches the suspension time limit, the pending job becomes ready to be printed).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawanishi to set a print-permitted period of a scheduled print job for which a job execution time is designated; and execute the scheduled print job, in a case where a job execution time designated for the received scheduled print job is within the set print-permitted period as taught by Nishikawa since doing so would have predictably and advantageously allows the user can be prompted to perform a suspension cancellation operation so as to prevent a pending job from being deleted when the suspension time of this pending job is approaching the suspension time limit. At this time, by providing several types of cancellation (see at least Nishikawa, ¶ [0052]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Kawanishi discloses wherein, in a case where the received information of the print job indicates that the print job is a print job designated for reserved printing for which a job execution time is designated (¶ [0073 and 0074]; Fig. 16 – see at least step S1601; wherein at step S1601, the print job data reception unit 701 receives a reserved print job from the information processing terminal 101 via the network I/F 306) and where the print job does not satisfy the acceptance condition indicated by the first setting (¶ [0075]; Fig. 16 – step S1603 and S1606; wherein at step S1603, the departmental ID management unit 705 determines whether or not the sum of Number of output pages 1303 of the department to which a user belongs, who is specified at step S1602, Number of reserved pages 1304, and the number of print sheets of the received reserved print job data is smaller than Limited number of pages 1302, in the case where the number of print pages of the received reserved print job data is 201, the sum of the number of output pages, the number of reserved pages, and the number of print pages of the received print job data is 2001 (1800+0+201), and therefore, it is determined that the sum exceeds the limited number of pages 2000. Consequently, in this case, the processing advances to step S1606), the received information of the print job is not stored in the storage device (¶ [0078]; Fig. 16 – wherein at step S1606, the print job data management unit 702 performs error processing and terminates the processing. In this case, the print job data management unit 702 cannot complete the printing of the received reserved print job data normally, and therefore, it may also be possible to delete the reserved print job data as error processing. Further, it may also be possible for the print job data management unit 702 to return information indicating that holding the reserved print job data has failed to the information processing terminal 101 having transmitted the reserved print job data).
With respect to claim 4, which claim 1 is incorporated, Kawanishi discloses wherein, in a case where the received information of the print job indicates that the received print job is a print job designated for reserved printing for which a job execution time is designated (¶ [0039 and 0073] Fig. 16 – stop 1601; wherein receiving reserved print job data; wherein the output method " reserved printing" is an output method in which the image forming apparatus 111 performs printing of received print job data at a specified start time. In the case of selecting "reserved printing", a user also specifies reserved time 507. The reserved time may be an absolute time or a time relative to the current time. In the present embodiment, it is assumed that a user specifies an absolute time as reserved time 507. Reserved time 507 is a start time at which printing of print job data is started in the image forming apparatus 111), and where the first setting indicating the acceptance condition has not been set (¶ [0074]; wherein At step S1602, the departmental ID management unit 705 refers to the number of pages management table 1300 and determines whether or not the limited number of pages is set for the received reserved print job. Specifically, first, the departmental ID management unit 705 specifies the department ID of a department to which a user belongs from the user information management table 900 based on the user ID of the reserved print job data. Then, the departmental ID management unit 705 determines whether Limited number of pages 1302 is set in the number of pages management table 1300 for the specified department ID. In the case where the limited number of pages is set, the processing advances to step S1603 and in the other cases, the processing advances to step S1605), the received information of the print job is stored in the storage device in a manner such that the print job is to be executed at the job execution time designated for the print job (¶ [0077]; Fig. 16 – wherein at step S1605, the print job data management unit 702 saves the received reserved print job data and terminates the processing (that is, holds the reserved print job). In more detail, the print job data management unit 702 saves the reserved print job data in the auxiliary storage device 303 and adds the output method to a held print job list shown in FIG. 17, to be described later, as "reserved printing").
With respect to claim 8, which claim 1 is incorporated, Kawanishi discloses wherein the printing apparatus includes the storage device (Fig. 3 – image forming apparatus 111 includes auxiliary storage device 303).
With respect to claim 10, Kawanishi discloses a printing system (Fig. 1 – printing system) comprising a terminal device (Fig. 1 – element 101 information processing terminal) and an image formation apparatus (Fig. 1 – image forming apparatus 111) including an execution unit configured to execute a print job (¶ [0046]; wherein The print job data management unit 702 analyzes the print job data 600 received from the information processing terminal 101 and performs transmission of the print job data 600 stored in the auxiliary storage device 303 to the printing device 307 via the device I/F 310), 
the terminal device (Fig. 1 – element 101 information processing terminal) comprising: 
one or more first memories (Fig. 2 – element 202 RAM); and 
one or more first processors (Fig. 2 – element 201 CPU) that execute a set of first instructions to (¶ [0033]; wherein the CPU 201 controls each component of the information processing terminal 101 by executing control programs): 
generate information of the print job (¶ [0037]; wherein The print job data generation unit 401 generates print job data that the image forming apparatus 111 can interpret by instructions from an arbitrary drawing program, such as a text editor); and 
transmit the generated information of the print job to the image formation apparatus (¶ [0037]; wherein the print job data transmission unit 402 transmits the print job data generated by the print job data generation unit 401 to the image forming apparatus 111 as a print job), 
the image formation apparatus (Fig. 1 – element 111 image forming apparatus) comprising: 
one or more second memories (Fig. 3 – RAM 302); and  
one or more second processors that execute a set of second instructions (¶ [0034]; wherein a RAM 302 temporarily stores programs, such as an OS (Operation System), system software, and application software, loaded for the CPU 301 to execute and various kinds of data. That is, the RAM 302 is a memory for providing a work area to the CPU 301 and temporarily storing data. A ROM 311 is a memory for storing an activation program and the like of the image forming apparatus 111) to: 
receive the scheduled print job transmitted from the terminal device (¶ [0071]; Fig. 16 – wherein at step S1601, the print job data reception unit 701 receives a reserved print job from the information processing terminal 101 via the network I/F 306); and 
store the received scheduled print job in a storage device (¶ [0034]; wherein an auxiliary storage device 303 is a storage device that stores programs, such as an OS, system software, and application software, and various kinds of data, and is, for example, a hard disk, a CD-ROM, and so on. There is a case where the auxiliary storage device 303 is used in place of the RAM 302), 
the received scheduled print job is stored in the storage device (¶ [0077]; wherein the print job data management unit 702 saves the received reserved print job data and terminates the processing (that is, holds the reserved print job). In more detail, the print job data management unit 702 saves the reserved print job data in the auxiliary storage device 303 and adds the output method to a held print job list shown in FIG. 17, to be described later, as "reserved printing") in a manner such that the received scheduled print job is to be executed at the job execution time designated for the received scheduled print job (¶ [0090–0092]; wherein the reserved print job held in the image forming apparatus 111 is performed in the case where the current time reaches the start time specified by a user (that is, reserved time) and the reserved print job data is printed. Here, processing in which the image forming apparatus 111 performs a reserved print job held in the image forming apparatus 111 and prints reserved print job data is explained).

Nishikawa, working in the same field of endeavor, recognizes this problem and teaches set a print-permitted period of a scheduled print job for which a job execution time is designated (¶ [0038]; Fig. 5A and Fig. 5B – wherein the suspension time limit is set via the operation key 8 and display panel 9. FIG. 5B is a view showing an example of a displayed setting screen. The suspension time limit is set commonly to all pending jobs and can be selected from 1 hour, 3 hours, 12 hours, 24 hours, 48 hours, and indefinite period of time); and execute the scheduled print job, in a case where a job execution time designated for the received scheduled print job is within the set print-permitted period (¶ [0038 an 0039]; wherein in step S412, a warning screen as shown in FIG. 5C is displayed on the host computer 2. The screen shown in FIG. 5C warns the user that a pending job will be deleted five minutes (that is, the suspension time limit) later. In step S413, it is determined whether the suspension time has reached the suspension time limit. If YES is determined in step S413, the pending job is deleted in step S414, and the processing shown in FIG. 4B ends. When the user takes an appropriate measure, such as exchange of the set sheets with those designated in the pending job, before the suspension time reaches the suspension time limit, the pending job becomes ready to be printed).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawanishi to set a print-permitted period of a scheduled print job for which a job execution time is designated; and execute the scheduled print job, in a case where a job execution time designated for the received scheduled print job is within the set print-permitted period as taught by Nishikawa since doing so would have predictably and advantageously allows the user can be prompted to perform a suspension cancellation operation so as to prevent a pending job from being deleted when the suspension time of this pending job is approaching the suspension time limit. At this time, by providing several types of cancellation methods as suspension cancellation operations, the user can take an optimum measure according to the circumstances involved. Also, the pending job can be prevented from endlessly staying in the temporary storage area. As a result, no print start delay due to the requirement of the processing time to delete an old pending job when a new job is received occurs, thus making it possible to greatly shorten the time until the end of printing (see at least Nishikawa, ¶ [0052]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, which claim 10 is incorporated, Kawanishi discloses wherein information of a print job for which a job execution time is designated is generated such that the job execution time falls within a predetermined time period during which a print job for which a job execution time is designated is executable (¶ [0039 and 0073] Fig. 16 – stop 1601; wherein receiving reserved print job data; wherein the output method " reserved printing" is an output method in which the image forming apparatus 111 performs printing of received print job data at a specified start time. In the case of selecting "reserved printing", a user also specifies reserved time 507. The reserved time may be an absolute time or a time relative to the current time. In the present embodiment, it is assumed that a user specifies an absolute time as reserved time 507. Reserved time 507 is a start time at which printing of print job data is started in the image forming apparatus 111), and where the first setting indicating the acceptance condition has not been set (¶ [0074]; wherein At step S1602, the departmental ID management unit 705 refers to the number of pages management table 1300 and determines whether or not the limited number of pages is set for the received reserved print job. Specifically, first, the departmental ID management unit 705 specifies the department ID of a department to which a user belongs from the user information management table 900 based on the user ID of the reserved print job data. Then, the departmental ID management unit 705 determines whether Limited number of pages 1302 is set in the number of pages management table 1300 for the specified department ID. In the case where the limited number of pages is set, the processing advances to step S1603 and in the other cases, the processing advances to step S1605) so as to satisfy the acquired acceptance condition (¶ [0075]; Fig. 16 – step S1603 and S1606; wherein at step S1603, the departmental ID management unit 705 determines whether or not the sum of Number of output pages 1303 of the department to which a user belongs, who is specified at step S1602, Number of reserved pages 1304, and the number of print sheets of the received reserved print job data is smaller than Limited number of pages 1302, in the case where the number of print pages of the received reserved print job data is 201, the sum of the number of output pages, the number of reserved pages, and the number of print pages of the received print job data is 2001 (1800+0+201), and therefore, it is determined that the sum exceeds the limited number of pages 2000. Consequently, in this case, the processing advances to step S1606).
With respect to claim 12, (drawn to a method) the proposed combination of Kawanishi in view of Nishikawa, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12.
With respect to claim 13, (drawn to a computer-readable program) the proposed combination of Kawanishi in view of Nishikawa, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Kawanishi disclose a non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a printing apparatus configured to execute a print job (¶ [0124]; wherein a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium).
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0079714 A1 “Kawanishi” in view of US Patent Application Publication 2011/0170893 A1 “Nishikawa” as applied to claim 8 above, and further in view of US Patent Application Publication 2019/0356807 A1 “Takahashi”. 
With respect to claim 9, which claim 8 is incorporated, Kawanishi discloses the printing apparatus includes the storage device (Fig. 3 – image forming apparatus 111 includes auxiliary storage device 303).
 However, neither Kawanishi nor Nishikawa appears to explicitly disclose wherein a printing apparatus different from the printing apparatus includes the storage device.
Takahashi, working in the same field of endeavor, recognizes this problem and teaches wherein a printing apparatus different from the printing apparatus includes the storage device (¶ [0014]; Fig. 1 – wherein MFP 100 includes a HDD 106 and wherein the MFPs 100 are connected to the management server 200 and the setup terminal 300 via a network 400 such as a LAN (Local Area Network) or the like. The management server 200 automatically assigns setting information necessary for network use such as an IP (Internet Protocol) address or the like for each MFP 100 connected via the network 400).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawanishi in view of 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1, 3, 4 and 8–13 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
   ALLOWABLE SUBJECT MATTER
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2 and 7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein, in a case where the received information of the print job indicates that the received print job is a print job designated for reserved printing and where the received print job does not satisfy the acceptance condition indicated by the first setting, the print job is not executed at the job execution time designated for the print job, and the print job for which information has been received, is stored in the storage device in a manner such  that execution of the print job does not occur until after such time that a print instruction for the print job for which information has been received, is accepted from a user, and 
wherein, when the print instruction for the stored information of the print job is accepted from the user with an operation unit of the printing apparatus, a print job corresponding to the stored information related to the print instruction is executed.”

In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the one or more processors further execute the set of instructions to: make a second setting relating to print jobs designated for reserved printing, the second setting providing for storing the received information of such a print job in the storage device, the second setting preventing execution of the print job until acceptance of a print instruction from the user, and wherein, in a case where the second setting is made, the first setting indicating the acceptance condition for accepting a print job for which a job execution time is designated is made as exceptional processing of the second setting.”
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Nishikawa (2016/0210094)
Describes a printing apparatus performs: storing, in a memory, a print job received through a communicator; controlling a printer to print a hold job that is a print job stored in the memory, in response to receiving a print instruction for the hold job; setting a storage time, the storage time being one of a time period during which the hold job is 

Describes a document processing system includes a print job queue management system configured to temporarily hold print jobs in the print queue during periods of light use, so as to maximize the amount of time that the document processing system spends in energy efficient low power modes. The print job queue management system compares print jobs in the queue with print job hold criteria and releases print jobs for printing when certain criteria are met, such as when a threshold number of documents or pages are in the print queue, if an incoming print job is designated as high priority print job to be immediately printed, or during particular times of the day that are designated as peak use times, which can be determined from historical data. A user can manually force a document to print from the user interface of the document processing systems.
Nuggehalli et al. (2015/0286446)
Describes a method and apparatus for printing a scheduled print job by a printing device connected to a 

Table 1
   CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672